United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-60334
                         Summary Calendar



JONATHAN FULCHER,

                          Petitioner - Appellee-Cross-Appellant,

versus

LAWRENCE GREER,

                          Respondent - Appellant-Cross-Appellee.

                        --------------------
          Appeals from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 4:03-CV-211-BN
                        --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jonathan Fulcher, Mississippi prisoner No. 49574, requests a

certificate of appealability (“COA”) to file a cross-appeal of

Greer’s appeal from the district court’s interlocutory order

holding Fulcher’s 28 U.S.C. § 2254 petition in abeyance pending

his exhaustion of an unexhausted claim.

     As the Mississippi Supreme Court has now denied Fulcher’s

application for permission to seek post-conviction relief with

regard to the unexhausted issue, both Fulcher’s appeal and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60334
                               -2-

Greer’s appeal are now moot.   See City of Erie v. Pap’s A.M., 529

U.S. 277, 287 (2000); United States Parole Comm’n v. Geraghty,

445 U.S. 388, 395-96 (1980).

     Accordingly, we DENY AS MOOT Fulcher’s request for a COA and

DISMISS AS MOOT Greer’s appeal and the cross-appeal filed by

Fulcher.

     COA DENIED AS MOOT; APPEALS DISMISSED AS MOOT.